Citation Nr: 1819638	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-28 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral knee disability

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  The Veteran received a number of decorations, including the Combat Action Ribbon.

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2013 rating decision of the VA Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for a bilateral knee disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current low back disability was not shown to have become manifest in service or to be related to service, to include service in the Southwest Asia.

2.  The Veteran's current headaches, to include migraines, were not shown to have become manifest in service or to be related to service, to include service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for service connection for headaches are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

This claim was most recently remanded in August 2016.  There has been substantial compliance with the remand instructions with regard the headache and low back claims.  See Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis - Service connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War during service, including in Iraq and Kuwait, service connection may also be established under 38 C.F.R. § 3.317.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more thereafter.  38 U.S.C. § 1117 (a)(1) (2012); 38 C.F.R. § 3.317(a)(1) (2017). 

A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317 (a)(2)(i) (2017). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2017).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) (2017).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

Low Back

In the instant case, on a post-deployment questionnaire dated June 2005, the Veteran indicated that he had back pain during deployment.  His separation examination was normal and his service treatment records do not indicate further complaints or treatment for back pain.  

In October 2013, the Veteran had a normal impression of the lumbar spine upon imaging.  

In October 2013, the Veteran was afforded a VA examination.  The examiner noted a diagnosis of lumbar strain.  The Veteran reported that he had experienced low back pain in service and after discharge.  The examiner opined that the Veteran's current low back condition was less likely than not incurred during active military service because service treatment records show no visits to medical for complaints or symptoms of low back pain, and the only mention of back pain in the records is on a post-deployment questionnaire dated June 2005 where he indicated that he had back pain during deployment, as well as seven other symptoms during deployment.  The examiner also noted that on exit physical in December 2005, the Veteran indicated no back pain and there are no post separation treatment records.  The examiner reported that if Veteran did have back pain during service, he did not seek medical attention.  The examiner also noted that low back strain in general is usually a limited acute condition which resolves with conservative treatment without sequela, and this does not support the contention that a current back condition is related to active service.  Overall, the examiner opined that there is insufficient documentation supporting the contention that any current back condition is related to active service, or events, or back pain that occurred during active service.

In April 2015, the Veteran was afforded a VA a Gulf War examination.  The examiner noted that the Veteran's lumbar strain was not associated with Gulf War syndrome. 

During an April 2017 VA examination, the Veteran noted that his low back condition began in June 2006 when he was washing dishes in his house. 

The Board finds that the medical evidence is against a finding that the Veteran's back pain is due to an undiagnosed illness.  In this regard, the 2015 VA examiner specifically assigned a diagnosis (i.e. lumbar strain).  There is no medical opinion to the contrary (i.e. an opinion specifically finding that these claimed disabilities are not attributable to any known clinical diagnosis).  Therefore a presumption based on an undiagnosed illness is not applicable in this instance. 

Although service-connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran has lumbar strain.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, service treatment records show that the Veteran reported a history of back pain in June 2005.  Affording the benefit of the doubt, Hickson element (2) is arguably met.

Turning to the Hickson element (3), nexus, the October 2013 VA examiner opined that low back strain in general is usually a limited acute condition which resolves with conservative treatment without residuals and that there is no indication that the Veteran had a back strain in service for which he sought treatment in service or afterwards, even when considering his one report of back pain.  

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current lumbar strain and service, the Board acknowledges that lay persons are competent to testify as to observations.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's lumbar strain and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran's claims that his current disorder is etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75  (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the October 2013 and April 2015 examinations are considered probative and carries significant weight as they are definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiners provided a detailed rationale for the conclusion reached, including the opinion that the Veteran had only one report of back pain in service that is unrelated to his current back strain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above, and in fact most recently noted that his back pain started in June 2006 after service while doing chores at home.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C. § 5107(a) (2012) (noting it is a claimants responsibility to support a claim for VA benefits).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b) (2012).

Headaches

In the instant case, on a post-deployment questionnaire dated June 2005, the Veteran indicated that he had headaches during deployment.  His separation examination was normal and his service treatment record do not indicate further complaints or treatment for headaches.  

In October 2013, the Veteran was afforded a VA examination.  The Veteran reported that after deployment he started to experience headaches with symptoms of throbbing, pounding, photophobia, and phonophobia.

The examiner diagnosed the Veteran with migraines and opined that the Veteran's claimed headaches were less likely than not related to service.  The examiner noted that the service treatment records showed no visits to medical for complaints or symptoms of headache.  The only mention of headaches in the service treatment records was on the post-deployment questionnaire in June 2005, where the Veteran indicated that he had headaches during deployment; on the exit physical dated in December 2005, he indicated no frequent or severe headaches.  The examiner noted that there are no post separation treatment records, and if the Veteran did have headaches during service, there is no objective documentation of them, nor any documentation of severe, frequent, or persistent headaches during service, that might have caused current headache sequela.  The examiner stated that migraines in general require medication for control, and the Veteran did not seek medical attention for headache during service, so this does not support the contention that he had migraines during service.  Overall, the VA examiner opined that there is insufficient documentation supporting the contention that any current headache condition is related to active service, or events, or headache that occurred during active service.

In April 2015, the Veteran was afforded a VA Gulf War examination.  The examiner opined that globally, it has been estimated that prevalence among adults of current headache disorder is 47 percent.  Half to three quarters of the adults aged 18-65 years in the world have had headache in the last year and among those individuals, more than 10 percent have reported migraine due to high prevalence of headaches, therefore it would be less likely than not that Veteran's headaches are related to exposure to environmental hazards while serving in Southwest Asia.

The Board finds that the medical evidence is against a finding that the Veteran's headaches are due to an undiagnosed illness.  In this regard, the 2013 VA examiner specifically assigned a diagnosis pertaining to them (i.e. migraine headaches), and the 2015 examiner opined that they were less likely than not related to service in Southwest Asia.  There is no medical opinion to the contrary (i.e. an opinion specifically finding that these claimed disabilities are not attributable to any known clinical diagnosis).  Therefore a presumption based on an undiagnosed illness is not applicable in this instance. 
Although service-connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran has migraine headaches.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, service treatment records show that the Veteran reported headaches post-deployment in June 2005.  Affording the benefit of the doubt, Hickson element (2) is arguably met.

Turning to the Hickson element (3), nexus, the 2013 VA examiner opined that there was no indication that the Veteran had migraine headaches that had continued from service, given that he only made one report of history, and never sought treatment for migraines, as well as having a normal separation examination.  The April 2015 examiner also reported that given the high prevalence rate of headaches, it was less likely than not that the Veteran's headaches were specifically attributable to his service.  

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current headaches and service, the Board acknowledges that lay persons are competent to testify as to observations.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's headaches and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran's claims that his current disorder is etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the VA examinations are considered probative and carry significant weight as it is definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiners provided a detailed rationale for the conclusion reached, including the opinion that the Veteran had only one report of headaches in service and there is no indication that he continued to have any headaches caused by service, especially migraines, which would have required consistent treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C. § 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for headaches is denied. 


REMAND

In the instant case, the Veteran was afforded VA examinations in April 2017 for his claimed bilateral knee and shoulder disabilities.  The examiner in both instances opined that the disabilities were less likely than not related to service; however, the rationale that the examiner provided was just a copy of the list of medical history, including information pertaining to various disabilities not asked about for these examinations.  Therefore, the Board finds that a new opinion with rationale is warranted regarding whether the Veteran's disabilities specifically are as likely as not related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from a qualified clinician regarding the nature and etiology of the Veteran's claimed bilateral knee disability.  The claims file must be made available to and be reviewed by the clinician.  If a physical examination of the Veteran is needed to render the requested opinions, such should be accomplished.

After reviewing the claims file and conducting an examination, if necessary, the reviewing clinician should offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability began in service or if otherwise etiologically related to service?

A rationale should be provided for all opinions.  

2.  Obtain an opinion from a qualified clinician regarding the nature and etiology of the Veteran's claimed right shoulder disability.  The claims file must be made available to and be reviewed by the clinician.  If a physical examination of the Veteran is needed to render the requested opinion, such should be accomplished.

After reviewing the claims file and conducting an examination, if necessary, the reviewing clinician should offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability began in service or if otherwise etiologically related to service?

A rationale should be provided for all opinions.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


